      Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________________

ANTHONY RUGGIERO,                                                       DECISION
                                          Plaintiff,                      and
                     v.                                                 ORDER

WESLEY K. CANFIELD, M.D., Medical Director,                         14-CV-00307A(F)
 Southport Correctional Facility,
BENJAMIN A. OAKES, Physician Assistant, Southport
 Correctional Facility, and
JEREMY CLEMENT, Registered Nurse, Southport
 Correctional Facility,
                                  Defendants.
_________________________________________________

APPEARANCES:         STEVEN WILLIAM KLUTKOWSKI, Esq.
                     Attorney for Plaintiff
                     DUKE HOLZMAN PHOTIADIS & GRESENS LLP
                     701 Seneca Street
                     Suite 750
                     Buffalo, New York 14210

                     LETITIA A. JAMES
                     Attorney General, State of New York
                     Attorney for Defendants
                     JOEL J. TERRAGNOLI
                     Assistant Attorney General, of Counsel
                     350 Main Street
                     Suite 300A
                     Buffalo, New York 14202


                                      JURISDICTION

       This case was referred to the undersigned on March 6, 2015, by Honorable

Richard J. Arcara, for all pretrial matters including preparation of a report and

recommendation on dispositive motions. The matter is presently before the court on

Plaintiff’s motion filed November 23, 2020 (Dkt. 114) for reconsideration in part of the

undersigned’s Report and Recommendation filed November 9, 2020 (Dkt. 113).
     Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 2 of 7




                                     BACKGROUND

       On April 24, 2014, Plaintiff Anthony Ruggiero (“Plaintiff” or “Ruggiero”), then

proceeding pro se, commenced this civil rights action alleging that while he was housed

in Southport Correctional Facility (“Southport”), in Pine City, New York, and Clinton

Correctional Facility (“Clinton”), in Dannemora, New York, Defendants violated his rights

under the Eighth Amendment by failing to properly treat for two years a lump in his right

axilla (armpit) resulting in permanent nerve damage in his dominant right arm and hand.

On November 7, 2017, the action was discontinued as to numerous Defendants when

District Judge Richard J. Arcara, in a Decision and Order (Dkt. 60), adopted a Report

and Recommendation filed by the undersigned on May 23, 2016, recommending

motions to dismiss be granted. The remaining Defendants to this action are New York

State Department of Corrections and Community Supervision (“DOCCS”) employees

including Southport Medical Director Wesley K. Canfield, M.D., (“Dr. Canfield”),

Southport Physician Assistant Benjamin A. Oakes (“PA Oakes”), and Southport

Registered Nurse Jeremy Clement (“RN Clement”) (together, “Defendants”). On June

4, 2019, Defendants moved for summary judgment (Dkt. 94) (“Defendants’ Motion”) on

Plaintiff’s claims against the remaining Defendants, and on September 30, 2019,

Plaintiff filed a cross-motion for summary judgment (Dkt. 108) (“Plaintiff’s Motion”). In a

Report and Recommendation filed November 9, 2020 (Dkt. 113) (“the R&R”), the

undersigned recommended granting summary judgment in favor of Defendants and

denying Plaintiff’s motion for summary judgment.

       On November 23, 2020, Plaintiff filed a motion seeking reconsideration of that

portion of the R&R recommending summary judgment in favor of Defendants on



                                             2
         Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 3 of 7




Plaintiff’s claims against Dr. Canfield who died on October 1, 2019, with Dr. Canfield’s

death suggested on the record on October 8, 2019 (Dkt. 109) (“suggestion of death”),

but with Plaintiff never moving to substitute Dr. Canfield’s estate for Dr. Canfield, nor

seeking an extension of time to do so. R&R at 15-17. Plaintiff’s Motion (Dkt. 114). 1

Plaintiff’s Motion is supported by the attached Declaration of Steven W. Klutkowski,

Esq. (Dkt. 114-1) (“Klutkowski Declaration”), and Plaintiff’s Memorandum of Law in

Support of His Motion for Reconsideration of the Dismissal of Defendant Canfield and to

Enlarge the Time Limit to Substitute a Party (Dkt. 114-2) (“Plaintiff’s Memorandum”).

On December 7, 2020, Defendants filed the Memorandum of Law in Opposition to

Plaintiff’s Request for Reconsideration and/or for an Extension of Time to File a Motion

to Substitute a Party (Dkt. 118) (“Defendants’ Response”), and the Declaration of

Assistant New York Attorney General Joel L. Terragnoli (Dkt. 118-1) (“Terragnoli

Declaration”). On December 16, 2020, Plaintiff filed the Reply Declaration of Steven W.

Klutkowski, Esq. (“Klutkowski Reply Declaration”), attaching Exhibit A (Dkt. 120-1), and

Plaintiff’s Reply Memorandum of Law in Further Support of His Motion for

Reconsideration of the Dismissal of Defendant Canfield and to Enlarge the Time Limit to

Substitute a Party (Dkt. 120-2) (“Plaintiff’s Reply”). Oral argument was deemed

unnecessary.

          Based on the following, Plaintiff’s Motion is DENIED.



                                              DISCUSSION

          As stated, according to the Suggestion of Death filed by Defendants pursuant to

Fed.R.Civ.P. 25 (“Rule 25(a)”) (Dkt. 109), Defendant Dr. Canfield died on October 1,

1   Plaintiff also filed on November 23, 2020 objections to the R&R (Dkt. 115), which remain pending.

                                                      3
         Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 4 of 7




2019, a fact Plaintiff does not dispute. Defendants argued in support of summary

judgment that Dr. Canfield’s death during the pendency of the Defendants’ Motion

required the action be discontinued as against Dr. Canfield, while Plaintiff advised he

intended to move pursuant to Rule 25(a)(1) to substitute the Estate of Dr. Canfield as a

Defendant in place of Dr. Canfield, but did not, and the time to do so is long-expired.

          “The Federal Rules of Civil Procedure do not recognize a motion for

‘reconsideration.’” Mikulec v. Town of Cheektowaga, 302 F.R.D. 25, 28 (W.D.N.Y.

2014) (citing cases). As such, a motion for reconsideration “may be construed as a

motion to alter or amend judgment under Rule 59(e) or Rule 60(b).” 2 Id. Here, because

Plaintiff is requesting reconsideration of the R&R (Dkt. 113), rather than to alter or

amend a judgment, Plaintiff’s Motion is construed as seeking reconsideration under

Rule 60(b) which provides for relief “from a final judgment, order, or proceeding. . . .”

See Davis v. 2192 Niagara Street, LLC, 2016 WL 6122450, at * 2 (W.D.N.Y. Oct. 20,

2016) (reconsidering report and recommendation under Rule 60(b) (citing Mikulec, 302

F.R.D. at 28)). ”The standard for granting a [reconsideration motion] is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked – matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “‘The decision whether to grant a party’s

Rule 60(b) motion is committed to the sound discretion of the district court....’” Stevens

v. Miller, 676 F.3d 62, 67 (2d Cir. 2012) (internal quotation marks and citation omitted).

“A motion for reconsideration should be granted only when the defendant identifies ‘an

intervening change of controlling law, the availability of new evidence, or the need to

2   Fed.R.Civ.P 60(b) specifically provides for relief from “a final judgment, order, or proceeding.”

                                                        4
      Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 5 of 7




correct a clear error or prevent manifest injustice.’” Kolel Beth Yechiel Mechil of

Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin

Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). “These

criteria are strictly construed against the moving party so as to avoid repetitive

arguments on issues that have been considered fully by the court,” Mikulec, 302 F.R.D.

at 28, because a motion for reconsideration is not a vehicle for “taking a ‘second bit at

the apple.’” Rafter v. Liddle, 288 Fed.Appx. 768, 769 (2d Cir. Aug. 13, 2008) (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998) (citing cases)). Nor will the

court consider facts not in the record to be facts “overlooked” by the court. Rafter, 288

Fed.Appx. at 769. In the instant case, Plaintiff’s motion must be DENIED because

Plaintiff has failed to identify any “intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice” to

support altering the court’s recommendation that the claim be dismissed as against Dr.

Canfield based on his death and Plaintiff’s failure to timely move to substitute Dr.

Canfield’s estate as Defendant.

       As the undersigned found, Plaintiff’s § 1983 claim survived Dr. Canfield’s death

and could be asserted against the representative of Dr. Canfield’s estate. R&R at 16

(citing cases and N.Y. Est. Powers & Trusts Law § 11-3.2(a)(1) (McKinney 1998)).

Further, Fed.R.Civ.P. Rule 25 (“Rule 25__”), in relevant part, requires that

       If a party dies and the claim in not extinguished, the court may order substitution
       of the proper party. A motion for substitution may be made by any party or by the
       decedent’s successor or representative. If the motion is not made within 90 days
       after the service of a statement noting the death, the action by or against the
       decedent must be dismissed.

Fed.R.Civ.P. 25(a)(1) (italics added).



                                               5
      Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 6 of 7




Accordingly, with Defendants suggesting Dr. Canfield’s death on the record on October

8, 2019, Plaintiff was required to move by January 6, 2020 to substitute Dr. Canfield’s

legal representative as Defendant. Nor did Plaintiff move pursuant to Fed.R.Civ.P. 6(b)

(“Rule 6(b)”), to enlarge the time to move for substitution based on an inability or

significant difficulty in obtaining the identity of Dr. Canfield’s representative. R&R at 17

(citing cases). Furthermore, despite recommending the action be dismissed as against

Dr. Canfield based on his death, the undersigned, addressing the merits of Plaintiff’s

claim against Dr. Canfield in the alternative, again recommended the claim be

dismissed, undermining Plaintiff’s argument, Plaintiff’s Memorandum at 7-9, that a

refusal to reconsider the recommended dismissal of the claim against Dr. Canfield

based on his death would result in manifest injustice.

       Nor has Plaintiff demonstrated any excusable neglect supporting Plaintiff’s

request under Rule 60(b), Plaintiff’s Memorandum at 10-12, enlarging the time in which

to move to substitute Dr. Canfield’s estate representative as Defendant. The factors

relevant to excusable neglect under Rule 60(b) include “(1) the danger of prejudice to

the non-movant, (2) the length of the delay and its potential impact on judicial

proceedings, (3) the reason for the delay, including whether it was within the reasonable

control of the movant, and (4) whether the movant acted in good faith.” Padilla v.

Maersk Line, Ltd., 721 F.3d 77, 83 (2d Cir. 2013). Here, it cannot be gainsaid that

Plaintiff’s failure to seek to substitute Dr. Canfield’s representative as a Defendant until

more than one year after Dr. Canfield’s death was suggested on the record, and despite

Plaintiff’s assertion more than one year ago that such substitution would be pursued,

with no explanation for failing to do so other than awaiting the outcome of the opposing



                                              6
      Case 1:14-cv-00307-RJA-LGF Document 122 Filed 12/22/20 Page 7 of 7




summary judgment motions, Plaintiff’s Memorandum at 8-9, does not constitute, under

any of the relevant factors, excusable neglect supporting enlarging the time for

substitution. Notably, Plaintiff provides no justification for the excessive length of delay,

nor denies that it was within his control to make a timely request pursuant to Rule 25(a).

       Plaintiff further argues there is caselaw providing that Rule 25(a)(1) does not

mandate the dismissal of an action as to the deceased party in the absence of a timely

motion for substitution, and such discretion to enlarge the time for substitution requires

the party seeking substitution establish the failure to timely move is attributable to

“excusable neglect” under Fed.R.Civ.P. 6(b) (“Rule 6(b)”). Plaintiff’s Memorandum at

10-12 (citing Kernisant v. City of New York, 225 F.R.D. 422, 425-26 (E.D.N.Y. 2005)).

Rule 6(b), however, to the contrary specifically provides “a court must not extend the

time to act under Rule[ ] . . . 60(b).” Fed.R.Civ.P. 6(b)(2). Accordingly, even if Plaintiff

could fairly attribute his failure to timely act to excusable neglect under Rule 6(b), it

would not save his claim against Dr. Canfield or his estate.



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s Motion (Dkt. 114) is DENIED.

SO ORDERED.

                                               Leslie G. Foschio
                                    ______________________________________
                                               LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE


DATED:        December 22nd, 2020
              Buffalo, New York




                                              7
